Exhibit 10.7.1
FIFTH AMENDMENT TO
COMMON SHORT CODE LICENSE AGREEMENT
     This Fifth Amendment (“Fifth Amendment”), to the Common Short Code License
Agreement, dated as of the 15th day of January, 2008 between NeuStar, Inc., a
Delaware corporation, with offices located at 46000 Center Oak Plaza, Building
X, Sterling, VA 20166 (“NeuStar”) and CTIA — The Wireless Association (formerly
known as the Cellular Telecommunications and Internet Association) (“CTIA”), a
District of Columbia non-profit corporation, located at 1400 16th Street, NW,
Suite 600, Washington, DC 20036.
     WHEREAS, NeuStar entered into a Common Short Code License Agreement with
the CTIA (“License Agreement”) dated October 17, 2003 to develop and maintain a
database of common short codes, to process common short code applications and
assign common short codes to applicants and to engage in other Registry Services
on behalf of members of the wireless industry;
     WHEREAS, NeuStar and CTIA now desire to amend certain terms of the License
and Registrant Sublicense Agreements to allow for the auto-renewal of CSCs.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein
and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties agree as follows:
I. Terms used in this Fifth Amendment and not otherwise defined shall have the
same meaning set forth in the License Agreement.
II. CSC Version 2.08 — Implementation of Auto-renewal

  A.   NeuStar shall, either itself, or in conjunction with other third parties,
implement CSC version 2.08, which shall include the additional features and
functionality set forth in Attachment 1, attached hereto (“CSC 2.08”).     B.  
For purposes of the License Agreement, the features and functionalities set
forth CSC 2.08 shall be considered “Enhancements” as defined in Section 1.21 of
the License Agreement. Therefore, the CSC Version 2.08 Functionality shall be
considered “Registry IP” and owned exclusively by the Registry pursuant to
Section 7.3 of the License Agreement.     C.   Notwithstanding the above, for
the purposes of the License Agreement, the “look and feel” of any Enhancements
along with any CSC Data associated or related to CSC 2.08 shall be considered
“CSC Enhancements” as defined in Section 1.16 of the License Agreement.
Therefore, the “look and feel” of CSC 2.08 and any related CSC Data generated by
such functionality shall be considered CSC Registry Rights and owned exclusively
by CTIA, on behalf of all Participating Carriers, pursuant to Section 7.1 of the
License Agreement.

III. Changes to Registrant Sublicense Agreement. The Parties agree to delete the
Online Sublicense Agreement in Exhibit B to the License Agreement and replace
such Exhibit with the new the Online Sublicense Agreement attached hereto as
Attachment 2 .
IV. Except as specifically modified by this Fifth Amendment, the terms and
conditions of the License Agreement shall remain in full force and effect.
Fifth Amendment to Common Short Code License Agreement v. 1
January 2008
Page l of 15

 



--------------------------------------------------------------------------------



 



  V.   Additional Warranties. With respect to the processing of Cards (as
defined below) under this Amendment:

  a.   NeuStar represents and warrants that it shall comply with all applicable
laws of the United States; and     b.   NeuStar agrees to comply with all
applicable Card Association rules, including, without limitation, the Visa
Cardholder Information Security Program, the MasterCard Site Data Protection
Program, and the Payment Card Industry Data Security Standard.

    For the purposes of this Amendment: (i) “Card Association” shall mean Visa,
MasterCard, or any other card associations or the issuer of any other “Card” of
any association or network and (ii) “Card” shall mean any valid credit card or
debit card issued by a member of Visa, MasterCard, or any other association or
card issuing organization and bearing its respective trade names, trademarks,
and/or trade symbols.

VI.     The FAQs regarding the new functionality in CSC 2.08 that will be posted
on the CSCA Website are attached hereto as Attachment 3. These FAQs will not be
modified without the consent of both parties.
                IN WITNESS WHEREOF, the parties have caused this Fifth Amendment
to be duly executed as of the date first written above.

                      NEUSTAR, INC       CTIA    
 
                   
By:
  /s/ Steve M. Boyce       By:   /s/ Rob Mesirow    
 
                   
 
  Name: Steve M. Boyce           Name: Rob Mesirow    
 
  Title: VP and Corporate Controller           Title: Vice President, Operations
   
 
  Date: January 15, 2008           Date:    

Fifth Amendment to the Common Short Code Administration Agreement
January 2008
Page 2 of 15

 



--------------------------------------------------------------------------------



 



ATTACHMENT l
TO THE FIFTH AMENDMENT
TO THE COMMON SHORT CODE AGREEMENT
CSCA RELEASE 2.08
HIGH LEVEL REQUIREMENTS FOR
CSC APPLICATION AUTO RENEWAL
The Auto-renewal function (“Auto-renew”) will automate the renewal of CSC
applications for those Registrants that wish to participate (opt-in). This high
level design document contains the detail set of requirements and system changes
based on this.

  1-   Auto-renew shall be available to all Registrants after the official
launch of Auto-renew.     2-   Only Registrants that expressly opt-in through
the processes set forth below shall be enrolled in the Auto-renew program.    
3-   NeuStar shall add two “radio buttons” to the CSC Application for the
Registrant to either Opt-In to the Auto-renew program and a separate one for
existing Auto-renew customers to subsequently Opt-Out.     4-   In the event an
Applicant or Registrant decides to Opt-In, the Applicant/Registrant shall be
required to confirm their selection (i.e., “double opt-in”),     5-   In order
to participate in the Auto-renew program, Registrants must provide the Registry
with all relevant credit card information. Such information shall not be stored
by NeuStar, but shall be provided to NeuStar’s outsourced credit card provider.
    6-   Registrants shall only be allowed to have one credit card on file.    
7-   Registrants enrolled in Auto-renew shall not be provided with the standard
30, 15, 5 & 1 day notices of expiration, but will instead be provided with a
14 day notice of auto-renewal.     8-   Each Registration enrolled in the
Auto-renew program, upon expiration of the CSC, shall be automatically renewed
for a period equal to the then-expiring CSC term. For example, a CSC registered
for one year, upon expiration, shall be Auto-renewed for a one year period,
while a CSC registered for 3 months, upon expiration, shall be Auto-renewed for
a 3 month period. However the Registrant shall have the ability to opt-out at
any time up to the 7 day window prior to code expiration date. In addition, the
registrant shall have the ability to change the CSC term at any time between the
14lh and 7th days prior to the code expiration date.     9-   NeuStar shall post
the set of FAQs set forth in Attachment 3 on the CSC Website and shall link the
FAQ to the Auto-Renew section of the CSC Application.     10-   NeuStar shall
notify Registrant if their credit card will expire prior to code expiration
date.     11-   CSCs enrolled in the CSC Monthly Billing program shall not be
eligible for Auto Renewal.     12-   Using predefined system parameters NeuStar
shall send Invoices to the Registrant 7 days prior to CSC expiration date.    
13-   In the event a credit card authorization fails or if a credit card profile
is not established up to 5 days prior to code term expiration date, the Registry
System shall “Dropout” an application from Auto Renewal, Registrant shall then
be required to pay directly for renewal of that code.     14-   If application
is “Dropped out” of Auto Renewal, once the customer has rectified the reason why
they were “Dropped out”, they shall have the ability to opt back in     15-   If
Registrant does not pay after “Dropout”, the application goes through the normal
age-off process.     16-   Registrant shall have the ability to opt-in for Auto
Renewal at any point in the lifecycle of the CSC up to the 14 day window prior
to code expiration date.

Fifth Amendment to the Common Short Code Administration Agreement
January 2008
Page 3 of 15

 



--------------------------------------------------------------------------------



 



      
 
 
Fifth Amendment to the Common Short Code Administration Agreement
January 2008
Page 4 of 15

 



--------------------------------------------------------------------------------



 



ATTACHMENT 2
TO THE FIFTH AMENDMENT
TO THE COMMON SHORT CODE AGREEMENT
ONLINE REGISTRANT SUBLICENSE AGREEMENT v. 4
THIS IS A LEGALLY BINDING AGREEMENT BETWEEN NEUSTAR, INC., THE COMMON SHORT CODE
(“CSC”) REGISTRY OPERATOR (“REGISTRY”), AND “YOU,” THE APPLICANT FOR A LICENSE
TO USE CSC(S) IN ACCORDANCE WITH THE TERMS OF THIS SUBLICENSE AGREEMENT
(“AGREEMENT”). PLEASE BE ADVISED THAT THE MERE APPLICATION FOR OR REGISTRATION
OF A CSC WITH THE REGISTRY DOES NOT GUARANTEE THAT A PARTICIPATING CARRIER WILL
ACCEPT OR IMPLEMENT THE CSC OR THAT YOU WILL BE ABLE TO USE THE CSC AT ALL.
BY SELECTING “I AGREE,” BY USING THE SERVICE, OR BY SIGNIFYING YOUR ACCEPTANCE
IN ANY OTHER WAY, YOU AGREE TO BE BOUND BY THIS AGREEMENT. IF YOU DO NOT AGREE
WITH ALL OF THESE TERMS AND CONDITIONS, YOU ARE NOT AUTHORIZED TO USE THE
SERVICE AND YOU MUST DISCONTINUE ANY FURTHER USE.
1. The Service. Registry administers a method for assignment of CSCs. CSCs are a
string of numeric characters that are interoperable across communication service
providers in the United States that are participating in CSC services
(“Participating Carriers”). The Participating Carriers and other participating
members of the wireless telecommunications industry have appointed the CTIA —
The Wireless Association® (formerly Cellular Telecommunications & Internet
Association) (“CTIA”) to serve as their Common Short Code Administrator and
CTIA, acting in that capacity, has granted Registry a license to assign CSCs in
the manner described in this Agreement. Registry makes this Service available to
those seeking to sublicense for the term selected, a CSC. CSCs are intended for
use only in the United States. You may review frequently asked questions
regarding the Service by reviewing the CSC FAQs .
2. Registration, Password and Security. To use the Service and license a CSC,
You will be asked to first create an account and obtain a login name. In
addition. You will be asked to create a password. If any information You provide
is inaccurate, incomplete or not current, Registry may suspend or terminate Your
account and access to the Service. You may change such information at any time
by logging into Your account. You are solely responsible for maintaining the
confidentiality of Your login name and password. You must immediately notify
Registry of any unauthorized use of Your login name and You are responsible for
any unauthorized activities, charges and/or liabilities made on or through Your
login name until Registry receives such notification. You may not transfer or
lend login names to any other third party.
3. Privacy. BY AGREEING TO THE TERMS OF THIS AGREEMENT, YOU ACKNOWLEDGE THAT THE
PRIVACY STATEMENT OF THE CSCA AND GENERALLY DESCRIBE THE COLLECTION AND USE OF
PERSONAL INFORMATION, DO NOT APPLY TO INFORMATION SUBMITTED TO REGISTRY UNDER
THIS AGREEMENT. In addition, Registry will not use the data submitted by You in
a way incompatible with the purposes of this Agreement. You represent and
warrant that You have provided notice to, and obtained consent from, any third
party individuals whose data You supply to us as part of the Service with regard
to: (i) the purposes for which such third party’s data has been collected,
(ii) the intended recipients or categories of recipients of the third party’s
data, (iii) which
Fifth Amendment to the Common Short Code Administration Agreement
January 2008
Page 5 of 15

 



--------------------------------------------------------------------------------



 



parts of the third party’s data are obligatory and which parts, if any, are
voluntary; and (iv) how the third party can access and, if necessary, rectify
the data held about them. You further agree to provide such notice and obtain
such consent with regard to any third party data You provide in the future.
Neither Registry nor CTIA are responsible for any consequences resulting from
Your failure to provide notice or receive consent from such individuals nor for
Your providing outdated, incomplete or inaccurate information. In addition to
the above, in the event that You elect to participate in the optional CSC
director)’ service offered by Registry, You hereby consent to the publication of
such information on a directory that may be viewable by members of the general
public.
4. Disclosure of Certain Information. In order for Registry to comply with the
rules and policies for the administration of CSCs (which may be updated from
time to time), You consent to the disclosure by Registry to CTIA or to
Participating Carriers, or those acting on behalf of CTIA or Participating
Carriers, through an interactive accessible registration database or otherwise,
the Data. In addition, You acknowledge that the Application identifies those
fields and Data that will be publicly disclosed or made available through the
Registry’s website or otherwise. You further consent to the disclosure of any
Data or other information to any governmental agency upon receipt of lawful
process or in compliance with any law, or to protect the rights or property of
Registry, CTIA, Participating Carriers, or any of their customers or users.
Further, in the event that You agree to participate in the optional CSC
directory service, and indicate such acceptance in your CSC application or
otherwise, You hereby consent to the publication of such required data in the
CSC directory. You acknowledge and agree that such data may be viewable by
members of the general public.
5. The Application.
a. CSC. In order to apply for a CSC through the Service, You must complete the
Registry’s application form for each CSC that You would like to register and pay
the requisite fees set forth in Section 8 below. For each application, the
person/entity listed in the “Content Provider details” must be the actual
Content Provider (as defined above). Once You have submitted a completed
application, Registry will send an email confirming it has received Your
application. You must retain the confirmation e-mail for each application You
submit. You also may review detailed instructions to complete and submit an
application by reviewing Registry’s INSTRUCTIONS . You agree to: (1) provide
certain true, current, complete and accurate information during the application
process; and (2) maintain and update such information according to Registry’s
modification procedures as needed to keep it current, complete and accurate.
b. Types of CSCs. All applications for CSCs are accepted by Registry on a
first-come, first-served basis. Unless You specify a specific CSC in Your
application, once Your application is deemed to be complete by the Registry, You
will be assigned a CSC on a random basis from the pool of available CSCs (a
“Random CSC”). A “Selected CSC” shall mean any CSC that You specifically request
from Registry. Selected CSCs shall also be assigned on a first-come,
first-served basis from the pool of available CSCs. Registry makes no
representation that any specific CSC will be available upon request. You
acknowledge and agree that submission of a CSC application or otherwise meeting
the eligibility requirements for registration does not guarantee that Your
application will be approved, that You will ultimately be the sublicensee of a
particular CSC, or that any Participating Carrier will accept, implement or
maintain a sublicensed CSC.
c. Right of Refusal. Registry reserves the right, in its sole discretion, to
refuse to register any Random or Selected CSC. YOU AGREE THAT ANY AND ALL
REGISTRATION FEES PAID TO REGISTRY
Fifth Amendment to the Common Short Code Administration Agreement
January 2008
Page 6 of 15

 



--------------------------------------------------------------------------------



 



SHALL NOT BE REFUNDABLE. You agree that neither Registry nor CTIA shall be
liable for any losses or damages that may result from a refusal to register any
CSC. You acknowledge and agree that neither Registry nor CTIA shall be liable to
You or any other party in connection with claims, damages, losses, expenses or
costs incurred or suffered by You as a result of actions taken or not taken by
Participating Carriers.
d. Term of CSCs. All CSCs, whether Selected or Random, shall be available for
terms of three (3), six (6) and twelve (12) months and may be renewed by You for
additional three (3), six (6) and twelve (12) month periods.
e. Activating Your CSC. REGISTERING A CSC IN NO WAY GUARANTEES YOU THE RIGHT TO
SEND OR RECEIVE COMMUNICATIONS USING YOUR CSC OR THE RIGHT TO USE THE CSC IN ANY
OTHER MANNER. IN ORDER TO ACTIVATE YOUR CSC, YOU MUST OBTAIN APPROVAL FROM EACH
INDIVIDUAL PARTICIPATING CARRIER IN WHICH YOU WOULD LIKE TO TRANSMIT CONTENT.
THE TERMS AND CONDITIONS OF ALL SUCH ARRANGEMENTS WITH INDIVIDUAL PARTICIPATING
CARRIERS ARE AT THE SOLE DISCRETION OF THAT PARTICIPATING CARRIER AND SHALL NOT
IN ANY WAY INVOLVE REGISTRY. IN ADDITION, INITIAL APPROVAL OF REGISTRATION OF A
CSC IN NO WAY GUARANTEES THAT YOU WILL BE ABLE TO RETAIN SUCH CSC PAST THE
CURRENT TERM OF YOUR REGISTRATION,
f. Expiration Grace Period. In the event that Your CSC expires, and has not been
renewed in accordance with this Agreement, You may be given an additional thirty
(30) day grace period, at the sole discretion of the Registry, in which to
re-register such CSC. In the event you do not re-register such CSC within that
period, this Agreement shall be terminated, and the CSC may be made available to
the general public after an appropriate aging period.
g. Opt-in/Opt-Out of CSC Programs. In addition to the prohibitions of the
transmission of unsolicited messages elsewhere in this Agreement, each
individual program or application administered to an end user through a CSC must
be offered on an “opt-in basis.” This may be achieved through the submission of
an MO message to the program or registering to receive messages through a
website operated by the Registrant. In addition, each Registrant must also offer
a convenient, easy-to-use and conspicuous method for an end user to opt-out any
individual program or application administered through a CSC.
h. No Assignment or Transfer of the CSC, You may not transfer or assign Your
sublicense to any CSC or any of Your rights or obligations under this Agreement.
Notwithstanding the foregoing, You may assign Your sublicense to a CSC in
connection with the sale of all or substantially all of Your assets to a third
party successor in interest.
i. Representations. You agree that You may access and use the Service for lawful
purposes only and that You are solely responsible for the knowledge and
adherence to this Agreement, any and all laws, statutes, rules and regulations
pertaining to Your use of the Service and a CSC, including without limitation
laws related to intellectual property, defamation, publicity and privacy. You
represent that (i) You intend to use and will use each sublicensed CSC for the
purpose set forth in Your application and not for the purpose of blocking
another party from using a CSC, (ii) neither Your registration nor use of the
any sublicensed CSC nor the manner in which You intend to use such CSC will
directly or indirectly infringe or violate the legal rights of a third party,
and (iii) You have all requisite power and due authority to execute this
Fifth Amendment to the Common Short Code Administration Agreement
January 2008
Page 7 of 15

 



--------------------------------------------------------------------------------



 



Agreement and to perform Your obligations hereunder. You agree that You will not
(i) use a CSC in violation of this Agreement; (ii) use a CSC to commit a
criminal offense or to encourage conduct that would constitute a criminal
offense or give rise to a civil liability, or otherwise violate any local,
state, Federal or international law or regulation; (iii) use a CSC to upload or
otherwise transmit any content that You do not have a right to transmit under
any law or contractual or fiduciary duty; (iv) interfere or infringe with any
trademark or proprietary rights of any other party; (v) interfere with the
ability of other users to access or use the Service; (vi) claim a relationship
with or to speak for any individual, business, association, institution or other
organization for which You are not authorized to claim such a relationship;
(vii) interfere with or disrupt the Service or servers or networks connected to
the Service, or disobey any requirements, procedures, policies or regulations of
networks connected to the Service; or (viii) reproduce, duplicate, copy, use,
distribute, sell, resell or otherwise exploit for any commercial purposes any
portion of the Service.
j. BY REGISTERING A CSC, YOU HEREBY ACKNOWLEDGE THAT YOUR USE OF SUCH CSC IS AND
SHALL REMAIN IN COMPLIANCE WITH THE ABOVE. AS SUCH, YOUR CSC MAY BE SUBJECT TO
FUTURE CANCELLATION, DELETION AND/OR REMOVAL IN THE EVENT THAT YOUR USE OF THE
CSC IS DETERMINED TO BE IN VIOLATION OF THIS AGREEMENT.
k. CSC Opt-in Directory. Registry may elect to offer a CSC directory that
provides members of the general public with certain information about Your CSC
and any programs or campaigns offered through the CSC. Participation in the CSC
directory service is optional. You shall have the right to edit, modify or
delete any of Your content displayed within the CSC Directory upon request to
the Registry. You shall also have the right to opt-out or remove any of Your
content within the CSC Directory. You understand that You, and not Registry, are
entirely responsible for all content contained within the CSC directory.
Registry does not control the content posted via the CSC directory and, as such,
does not guarantee the accuracy, integrity or quality of such information. Under
no circumstances shall Registry be liable in any way for any content, including,
but not limited to, any errors or omissions in any content, or any loss or
damage or any kind incurred as a result of the use of any content posted in the
CSC directory. You acknowledge that Registry may or may not pre-screen content
contained within the CSC directory, but that Registry and its designees shall
have the right (but not the obligation) in their sole discretion to pre-screen,
refuse, edit or move any such content that is available through the CSC
directory service. Without limiting the foregoing, Registry shall have the right
to remove or edit any content that violates this Agreement. With respect to any
content you submit or make available for inclusion in the CSC directory, You
provide Registry with a worldwide, royalty-free and non-exclusive license to
use, distribute, reproduce, modify, adapt and publicly display such content in
the CSC directory during the term of Your participating in the CSC directory
service.
I. CSC Auto-renew Feature.
     i. When you register a CSC, you shall have the option of electing that the
CSC be automatically renewed (“Auto-renew”) upon reaching the expiration date in
accordance with the instructions (and subject to Your agreement to the terms and
conditions pertaining to that process) on our Web site. The default is that the
Auto-renew feature is disabled. In the event You want Your CSC to Auto-renew,
You must check the appropriate box in the Auto-renew section of the CSC
Application. Once enrolled, upon expiration, Your CSC shall Auto-renew for a
period equivalent to the length of the then-expiring registration and Your
credit card on file with the Registry shall be debited the then-current rate for
the renewing CSC. Thus, if you have chosen to register your CSC for one year,
Registry will automatically renew it for one year. If you have chosen to
register your CSC for three months, Registry will automatically renew it for
three months, and so on. CSC renewals will be non refundable.
Fifth Amendment to the Common Short Code Administration Agreement
January 2008
Page 8 of 15

 



--------------------------------------------------------------------------------



 



     ii. You acknowledge and agree that the renewal price may be higher or lower
than the price you paid for the then-current term of the service, and that we
are authorized to charge your credit card on file for the renewal of the
service(s). In any event, you are solely responsible for the credit card
information you provide to the Registry and must promptly inform Registry of any
changes thereto (e.g., change of expiration date or account number or Credit
Card billing address). Registry shall have no liability to you or any third
party in connection with the renewal as described herein, including, but not
limited to, any failure or errors in renewing the services. In order to process
the Auto-renew service, we may use third-party vendors for the purpose of
updating the expiration date and account number of your credit card on file.
Such third-party vendors maintain relationships with various credit card issuers
and may be able to provide us with the updated expiration date and account
number for your credit card by comparing the information we have on file with
the information the third-party has on file. By selecting the Auto-renew
service, you acknowledge and agree that we may share your credit card
information with such a third-party vendor for the purpose of obtaining any
update to your credit card expiration date and account number.
     iii. If for any reason Registry is not able to take the payment from the
credit card You have on file, Your CSC will expire. It is Your responsibility to
keep Your credit card information current, which includes the expiration date
and current credit card billing address. Any renewal of the CSC is subject to
the Registry’s then-current terms and conditions. If You do not elect that the
CSC be automatically renewed, You have the responsibility of logging into Your
account for that CSC and manually implementing the renewal by the expiration
date (should You in fact want the CSC to be renewed).
     iv. Once enrolled in the Auto-renew service, You may opt-out of such
service at any time prior to seven (7) days before the expiration of the CSC. In
such an event, You shall be solely responsible for manually renewing the CSC in
the event You wish to keep leasing the CSC. Neither the Registry nor the CTIA
shall be responsible for the loss of any CSC caused by Your failure to manually
renew a CSC if You have opted-out of the Auto-renew.
6. Registry Reservation. Registry reserves the right, but does not assume the
obligation, to strictly enforce this Agreement by, without limitation, issuing
warnings, suspending or terminating Service prior to actively investigating
violations and prosecuting them in any court or appropriate venue. Registry may
access, use and disclose transaction information about Your use of the Service,
to the extent permitted by law, in order to comply with the law (e.g., a lawful
subpoena); to enforce or apply this Agreement; to initiate, render, bill, and
collect for the Services; to protect its rights or property; or to protect users
of the Services from fraudulent, abusive, or unlawful use of, the Service.
INDIRECT OR ATTEMPTED VIOLATIONS OF THIS POLICY OR ANY RELATED POLICY, GUIDELINE
OR AGREEMENT, AND ACTUAL OR ATTEMPTED VIOLATIONS BY A THIRD PARTY ON YOUR BEHALF
SHALL BE CONSIDERED VIOLATIONS OF THIS POLICY BY YOU. In addition, Registry
reserves the right to deny, cancel, transfer or otherwise make unavailable any
CSC that it deems necessary, in its sole discretion, (1) to protect the
integrity and stability of the Service; (2) to comply with any applicable laws,
government rules, policies or requirements, requests of law enforcement, in
compliance with any dispute resolution process; (3) to avoid any liability,
civil or criminal, on the part of Registry, as well as its affiliates,
subsidiaries, officers, directors, representatives, employees, and stockholders;
(4) for violations of any agreement between Registry and any third party related
to the Service; (5) to correct mistakes made by Registry, in connection with a
CSC registration.
7. Fees. As consideration for the Service, You agree to pay Registry a
non-refundable fee of $1000 per month for each “Selected CSC” and $500 per month
for each “Random CSC.” Such fees are subject to change at any time by Registry,
in its sole discretion; provided, however, that the fees in effect at the time
of submission of Your application for a CSC, or at the time of renewal of Your
CSC registration, will
Fifth Amendment to the Common Short Code Administration Agreement
January 2008
Page 9 of 15

 



--------------------------------------------------------------------------------



 



remain in effect with respect to such CSC registration for the period of such
initial term or renewal term, as applicable. Except as set forth below, all fees
for the entirety of the term shall be due and payable before assignment or
renewal of the CSC. In the event that you are eligible to participate in a
separate monthly billing promotion, the payment of such fees, and only the terms
and conditions surrounding the payment of such fees, shall be subject to the
terms and conditions as outlined in a separate monthly billing promotion
addendum entered into between You and Registry. Participants in the monthly
billing promotion remain subject to all other terms and conditions contained in
this Agreement. Registry may take all remedies to collect fees owed. In the
event that You dispute any fee, or take any action to initiate a credit card
chargeback for any of the fees described above, such action may result in Your
sublicense of a CSC being suspended until such time as the dispute is resolved,
at which time, depending on the outcome of the dispute, the sublicense of the
CSC may be reinstated or cancelled, whichever applicable. In addition to the
foregoing fees, You are responsible for all taxes associated with such fees.
8. Ownership. You acknowledge that all right, title and interest in and to the
database of CSCs, each of the CSCs themselves, the underlying technology used in
connection with the Service, the CSC directory, and all software, material,
information, communications, text, graphics, links, electronic art, animations,
audio, video, photos, and other data (collectively, the “Intellectual Property”)
available within the Service are the exclusive property of either the Registry
or, in some instances, of licensors and/or third-party providers from whom
Registry has obtained a license to use their Intellectual Property. You
acknowledge that although you have a sublicense to use CSCs for the duration of
the term, you have no proprietary ownership interest in the CSCs. You agree that
You will not take any action that would cause You to acquire any trademark,
trade name or trade dress rights in the CSC. You acknowledge and agree that the
registration of a CSC does not confer immunity from objection to either the
registration or use of the CSC by a third party. Neither Registry, nor CTIA, nor
any Participating Carrier is responsible in any way for any conflict or dispute
with or any actual or threatened claim against You relating to a CSC, including
without limitation a claim that any use of a CSC interferes with or infringes a
registered or unregistered trademark, trade name, service mark or rights
relating to a name or other identifying indicium of a third party or any other
intellectual property rights or proprietary rights (including without limitation
rights of publicity) of a third party or relating to the defamation or
interference with the right of privacy of any third party. Except as expressly
authorized by Registry or as may be posted on the Service, You may not copy,
reproduce, publish, distribute, modify, create derivative works of, rent, lease,
sell, transfer, display, transmit, compile or collect in a database, or in any
manner commercially exploit any part of the Intellectual Property or the
Service, in whole or in part. You may not store any significant portion of any
Intellectual Property or the Service owned by, or licensed to Registry in any
form, whether archival files, computer-readable files, or any other medium. You
also may not “mirror” any Intellectual Property or the Service on any other
server.
9. Links. Some links on Registry’s Web site lead to sites posted by independent
site owners. Because Registry does not have control over these sites, it is not
responsible for such sites’ accessibility via the Internet. Registry does not
endorse products, services, or information provided by such sites. As such,
Registry shall not be responsible or liable, directly or indirectly, for any
damage or loss caused or alleged to be caused by or in connection with, use or
reliance on any content, goods or services available on or through any other
site. Further, the inclusion of these links does not imply that the other sites
have given permission for inclusion of these links, or that there is any
relationship between Registry and the linked sites.
10. Trademark Notice. CTIA ®, CTIA logos, NeuStar®, NeuStar logos, their
taglines and the look, feel and trade dress of the Service are the exclusive
trademarks, service marks, trade dress and logos of CTIA – The Wireless
Association® and NeuStar, Inc. respectively. All other trademarks, service
marks, trade dress, and logos used on the Service are the trademarks, service
marks, trade dress, and logos of their
Fifth Amendment to the Common Short Code Administration Agreement
January 2008
Page 10 of 15

 



--------------------------------------------------------------------------------



 



respective owners.
11. Designated Agent. The Digital Millennium Copyright Act, signed into law on
October 28, 1998, amended the copyright law to provide limitations for service
provider liability relating to material online. In compliance with such Act,
Registry has a Designated Agent to receive notice of alleged copyright
infringements contained on the Service. All inquiries into alleged copyright
infringement on the Service should be sent to Registry, c/o Jeffrey J. Neuman,
Senior Director, Law & Advanced Services, 46000 Center Oak Plaza, Building Ten,
Sterling, VA 20166.
12. Local Laws; Export Control. Registry controls and operates the Service from
its headquarters in the United States and makes no representation that the
Service is appropriate or available for use in other locations. If You use the
Service from other locations, You are responsible for compliance with applicable
local laws, including, but not limited to, export and import regulations of
other countries. Unless otherwise explicitly stated, all marketing or
promotional materials found on the Service are solely directed to individuals,
companies, or other entities located in the United States.
13. Disclaimer of Warranty, Limitation of Liability. YOU AGREE THAT YOUR ACCESS
TO AND USE OF THE SERVICE AND A CSC ARE AT YOUR OWN RISK. NEITHER REGISTRY,
CTIA, NOR EACH OF THEIR RESPECTIVE PARENTS, SUBSIDIARIES, SHAREHOLDERS, MEMBERS,
OFFICERS, DIRECTORS, EMPLOYEES, AFFILIATES, SUBCONTRACTORS OR AGENTS WARRANT
THAT THE SERVICE OR A CSC WILL BE UNINTERRUPTED OR ERROR-FREE; NOR DO THEY MAKE
ANY WARRANTY AS TO THE RESULTS THAT MAY BE OBTAINED FROM THE USE OF THE SERVICE
OR A CSC OR AS TO THE ACCURACY, RELIABILITY, OR CONTENT WITHIN THE SERVICE. THE
SERVICE IS PROVIDED ON AN “AS IS, “AS AVAILABLE” BASIS WITHOUT REPRESENTATIONS
OR WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED
TO IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NON- INFRINGEMENT. TESTING AND APPROVAL OF A CSC APPLICATION DOES NOT ENSURE
THAT IT WILL RUN WITHOUT ERROR OR THAT IT WILL NOT OTHERWISE CAUSE HARM TO YOU,
YOUR CUSTOMERS OR END USERS OR PARTICIPATING CARRIERS. IN NO EVENT WILL
REGISTRY, CTIA, NOR EACH OF THEIR RESPECTIVE PARENTS, SUBSIDIARIES,
SHAREHOLDERS, MEMBERS, OFFICERS, DIRECTORS, EMPLOYEES, AFFILIATES,
SUBCONTRACTORS AND AGENTS BE LIABLE TO YOU OR ANY THIRD PARTY FOR ANY
INCIDENTAL, INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES (EVEN IF ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES), ARISING OUT YOUR USE OF OR INABILITY TO ACCESS OR
USE THE SERVICE OR A CSC, INCLUDING WITHOUT LIMITATION, LOSS OF REVENUE OR
ANTICIPATED PROFITS, LOSS OF GOODWILL, LOST BUSINESS, LOST DATA, COMPUTER
FAILURE OR MALFUNCTION, OR ANY AND ALL OTHER DAMAGES OR LOSSES THAT RESULT FROM
MISTAKES, INACCURATELY ENTERED DATA, UNAUTHORIZED USE, OMISSIONS, INTERRUPTIONS,
ERRORS, DEFECTS, DELAYS IN OPERATION, OR ANY FAILURE OF PERFORMANCE, WHETHER OR
NOT LIMITED TO ACTS OF GOD, COMMUNICATIONS FAILURE, THEFT, DESTRUCTION OR
UNAUTHORIZED ACCESS TO INSTITUTIONS RECORDS, PROGRAMS OR SERVICES. YOU AGREE
THAT THE FOREGOING LIMITATIONS OF LIABILITY REPRESENTS A REASONABLE ALLOCATION
OF RISK. IN NO EVENT, SHALL REGISTRY, CTIA, AND EACH OF THEIR RESPECTIVE
PARENTS, SUBSIDIARIES, SHAREHOLDERS, MEMBERS, OFFICERS, DIRECTORS, EMPLOYEES,
AFFILIATES, SUBCONTRACTORS AND AGENTS BE LIABLE TO YOU FOR ANY AMOUNT EXCEEDING
THE AMOUNT OF FEES PAID BY YOU FOR A CSC REGISTRATION. THIS PROVISION SHALL
SURVIVE TERMINATION OR EXPIRATION OF THIS AGREEMENT.
Fifth Amendment to the Common Short Code Administration Agreement
January 2008
Page 11 of 15

 



--------------------------------------------------------------------------------



 



14. Indemnification. You agree to indemnify, defend and hold harmless Registry,
CTIA, and each of their respective parents, subsidiaries, shareholders, members,
officers, directors, employees, affiliates and agents (each an “Indemnified
Party”) from any claim or demand, including reasonable attorney’s fees, made by
any third party due to or arising out of or relating to (a) this Agreement or
the breach of Your warranties, representations and obligations under this
Agreement, (b) the Service, CSC or Your use or nonuse of such Service or CSC,
(c) any intellectual property or other proprietary right (including without
limitation right of publicity) or right of privacy of any person or entity,
(d) any content transmitted or received through the CSC, (e) a failure or
inability of any end user to send or receive communications through Your CSC,
(f) a violation of any of our operating rules or policies relating to the
service(s) provided, or (g) any information or data You supplied to Registry,
including, without limitation, any misrepresentation in Your application or the
CSC directory, if applicable. When an Indemnified Party is threatened with suit
or sued by a third party, the Indemnified Party may seek written assurances from
You concerning Your promise to indemnify the Indemnified Party; Your failure to
provide those assurances may be considered by the Indemnified Party to be a
material breach of this Agreement. The Indemnified Party shall have the right to
participate in any defense by You of a third-party claim related to Your use of
any CSC or this Service, with counsel of its choice at its own expense. The
Indemnified Party shall reasonably cooperate in the defense at Your request and
expense. You shall have sole responsibility to defend the Indemnified Party
against any claim, but You must receive the Indemnified Party’s prior written
consent regarding any related settlement. The terms of this paragraph will
survive any termination or cancellation of this Agreement.
15. Modifications to the Service. Registry reserves the right at any time to
modify or discontinue, temporarily or permanently, the Service (or any part
thereof) with or without notice. You agree that Registry will not be liable to
You or to any third party for any modification, suspension, or discontinuation
of the Services.
16. Termination.
a. By You. You may discontinue Your participation in and access to the Service
upon at least thirty (30) days written notice to Registry for any reason or as
otherwise provided in this Agreement. This Agreement will continue to apply to
all past use of the Service by You, even if You are no longer using the Service.
You acknowledge and agree that Registry may terminate or block Your use of all
or part of the Service without prior notice for any reason, including, without
limitation, if Registry believes You have engaged in conduct prohibited by this
Agreement.
b. By Registry. Registry may terminate this Agreement or any part of the Service
or Your CSC at any time (i) in the event you breach any obligation hereunder,
(ii) fail to respond within ten (10) calendar days to an inquiry from Registry
concerning the accuracy or completeness of the information You submitted in Your
CSC application, (iii) if you have violated any other policy of Registry,
(iv) pending a dispute regarding Your registered CSC or to resolve a dispute
with a third party regarding Your registered CSC, (v) if Registry receives a
court order or arbitration award requiring Registry to delete, transfer or
modify a CSC; or (vi) if any Participating Carrier terminates Your use of a CSC
for any reason. Registry, in its sole discretion, will determine whether or not
Your conduct is consistent with this Agreement and any operating rules or
policies.
c. Effect of Termination. Unless otherwise specified in writing by Registry, You
will not receive any refund for payments already made by You as of the date of
termination. If termination of this Agreement is due to Your default hereunder,
You shall bear all costs of such termination, including any reasonable costs
Registry incurs in closing Your account. You agree to pay any and all costs
incurred by Registry in enforcing Your compliance with this Section. You agree
that upon termination or discontinuance for any
Fifth Amendment to the Common Short Code Administration Agreement
January 2008
Page 12 of 15

 



--------------------------------------------------------------------------------



 



reason, Registry may delete all information related to You on the Service, if
applicable.
17. Arbitration. Any dispute, controversy or claim arising out of or relating to
this Agreement or the breach, termination or validity hereof, shall be finally
settled in accordance with the commercial arbitration rules of the American
Arbitration Association (the “AAA”) then obtaining, by a panel of three
arbitrators. Judgment upon the award of the Arbitrators may be entered by any
court of competent jurisdiction over the parties on the subject matter of this
Agreement. Each party shall have the right to appoint one arbitrator from the
list of arbitrators supplied to the parties by the AAA, and the two arbitrators
so appointed shall appoint the third. The place of arbitration shall be the
County of Loudoun, VA., U.S.A. The language of the arbitration shall be in
English. The arbitrators shall determine the matters in dispute in accordance
with the internal law of the Commonwealth of Virginia, without reference to the
Convention on Contracts for the International Sale of Goods. Except as precluded
by the United Nations Convention on the Recognition and Enforcements of Foreign
Arbitral Awards, the internal procedural and substantive laws of Virginia and
the United States Federal Arbitration Act shall govern all questions of arbitral
procedure, arbitral review, scope of arbitral authority, and arbitral
enforcement. The parties agree that the award of the arbitrators shall be the
sole and exclusive remedy between them regarding any claims, counterclaims,
issues or accountings presented or pled to the arbitrators, that the award shall
be made and shall be promptly payable in U.S. dollars, free of any tax,
deduction or offset, and that any costs, fees or taxes instant to enforcing the
award shall, to the maximum extent permitted by law, be charged against the
party resisting such enforcement. No claim may be submitted by a party to
arbitration in accordance with this Section 17 unless notified by the other
party within one (1) year of the date on which the submitting party first knew
or should have known of the existence of the facts indicating the existence of
such dispute.
18. Force Majeure. Neither party shall be deemed in default hereunder, nor shall
it hold the other party responsible for, any cessation, interruption or delay in
the performance of its obligations hereunder due to earthquake, flood, fire,
storm, natural disaster, act of God, war, terrorism, armed conflict, labor
strike, lockout, or boycott, provided that the party relying upon this section
(i) shall have given the other party written notice thereof promptly and, in any
event, within five (5) days of discovery thereof and (ii) shall take all steps
reasonably necessary under the circumstances to mitigate the effects of the
force majeure event upon which such notice is based; provided further, that in
the event a force majeure event described in this Section extends for a period
in excess of thirty (30) days in the aggregate, Registry may immediately
terminate this Agreement.
19. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia, without regard to its
principles of conflicts of law. Any such action shall take place in the County
of Fairfax in the Commonwealth of Virginia.
20. Changes to this Agreement. Registry reserves the right to modify this
Agreement at any time and from time to time. Any such revision or change will be
binding and effective upon sending notification to You by e-mail or United
States mail. If You do not agree with any revision to the Agreement, You may
terminate this Agreement at any time by providing Registry with notice. Your
notice of termination will be effective on receipt and processing by Registry.
Any fees paid by You if You terminate this Agreement are nonrefundable, but You
will not incur any additional fees. By continuing to use the Service after any
revision to this Agreement, You agree to abide by and be bound by any such
revisions or changes.
21. Assignment of Agreement. Except as otherwise set forth herein, Your rights
under this Agreement are not assignable or transferable. Any attempt by Your
creditors to obtain an interest in Your rights under this Agreement, whether by
attachment, levy, garnishment or otherwise, renders this Agreement voidable at
Registry’s option. This Agreement shall inure to the benefit of and be binding
upon Registry’s
Fifth Amendment to the Common Short Code Administration Agreement
January 2008
Page 13 of 15

 



--------------------------------------------------------------------------------



 



successors and assigns.
22. Severability. In the event that any provision of this Agreement shall be
unenforceable or invalid under any applicable law or be so held by applicable
court decision, such unenforceability or invalidity shall not render this
Agreement unenforceable or invalid as a whole, and, in such event, such
provision shall be changed and interpreted so as to best accomplish the
objectives of such provision within the limits of applicable law or applicable
court decision.
23. Waiver. No waiver of any provision of this Agreement shall be effective
unless it is in writing and signed by an authorized representative of Registry.
The failure of a party, at any time or from time to time, to require performance
of any obligations of the other party hereunder shall not affect its right to
enforce any provision of this Agreement at a subsequent time, and the waiver of
any rights arising out of any breach shall not be construed as a waiver of any
rights arising out of any prior or subsequent breach.
24. Entire Agreement. Except as otherwise set forth in this Agreement, this
Agreement completely and exclusively states the agreement of the parties
regarding the subject matter, and supersedes all prior agreements and
understandings, whether written or oral, with respect to the subject matter of
this Agreement.
Fifth Amendment to the Common Short Code Administration Agreement
January 2008
Page 14 of 15

 



--------------------------------------------------------------------------------



 



ATTACHMENT 3
TO THE FIFTH AMENDMENT
TO THE COMMON SHORT CODE AGREEMENT
FAQs
 
      
      
Fifth Amendment to the Common Short Code Administration Agreement
January 2008
Page 15 of 15

 



--------------------------------------------------------------------------------



 



Q: Can I use multiple credit cards to pay for different codes?
A: No. You can only use one credit card to pay for codes. If you change your
Credit Card in the Credit Profile page, all your Auto-Renew codes will be
charged using the new credit card.
Q: What address should I use in my credit card profile?
A: Please use the credit card billing address on file with your credit card
company.
Q: How can I change or update my credit card on file?
A: There are two ways you can do this:

  1.   When you apply for a new code, on the invoice page you can click the
Credit Card Payment link and change or update your information on your Credit
Card Profile while making an actual payment.     2.   You can also use the
“Credit Card Profile” link on your “Registrant Home Page” or “Manage CSC Page”
and change or update your information.

Q: Can I participate in Auto-Renewal using Check or EFT?
A: No. CSCA will only accept credit card payments for Auto-Renew.
Q: Is it safe to enter my Credit Card data online?
A: Yes. CSCA website will not store any of your credit card information. Instead
we utilize an outside credit card processing company that is PCI DSS (Payment
Card Industry Data Security Standard) certified. You can safely enter your
entire credit card number via our secure server, which encrypts all submitted
information.
Q: When and where do I Opt-In for Auto-Renew?
A: There are two ways you can Opt-In to have your CSC’s applications
automatically renewed.

  1.   When you apply for a new code, in the application form you can choose the
Auto- Renew radio button and follow the short and simple steps for double
Opt-In. If you don’t already have a Credit Card on file with us you’ll need to
create a Credit Card profile from you Registrant Home page using the Credit Card
Profile link.     2.   In your “Manage CSC Page” under the new “Auto-Renew”
column you may choose to Opt-In for any and all of your Common Short Codes. Upon
Opting-In you’ll be asked to confirm your desire to have your code automatically
renewed on the confirmation page. If you don’t already have a Credit Card on
file with us you’ll be asked to create a Credit Card profile.

Q: What length of time will my code be automatically renewed for?
A: Your codes will be renewed for the same term as on your previous application
for that code (3, 6, 12 months)

 



--------------------------------------------------------------------------------



 



Q: Do I ever need to change the information in my application once I sign up for
Auto-Renew?
A: Yes. Industry Best Practices and CSC Guidelines require the application
always remain up to date and reflect proper ownership and exactly what the CSC
is being used for.
Q: When can I change the information in my application?
A: 14 days prior to your code’s expiration date CSCA will automatically create a
Renewal Application for your code and you will be notified via email. The status
for this code in your “Manage CSC Page” will change to “Edit” and we encourage
you to update your application if any part of the application has changed. From
that date you have a 7 day window to complete edits you wish to make to your
renewal application.
Q: When and how do I Opt-Out of CSC Auto-Renew?
A: For new code applications you can simply click the Opt-Out radio button while
in the application form. If you wish to Opt-Out a code that you had previously
Opted-In, you can Opt-Out any code from your “Manage CSC Page” up to 7 days
prior to your CSCs expiration date.
Q: I have multiple codes on my application but I don’t want all of them to
Auto-Renew, how do I Opt-Out some codes?
A: Once an application has been approved by CSCA Customer Support; you can
manage the Auto-Renew status of all your codes from your “Manage CSC Page”.
Simply log on to your account and “Opt-Out” any Auto-Renew code you wish. You
can Opt-In or Opt-Out any of your CSCs up to 7 days prior to your CSCs
expiration date.
Q: Will I get invoiced every time my credit card is charged?
A: Yes. You will receive an invoice via email 7 days prior to expiration for the
CSC. Also, upon successful payment processing CSCA will email you an approval
notice with a link to an online “Sales Receipt”.
Q: What happens if my credit card can’t be charged when the code is scheduled
for Auto-Renew?
A: You will receive an invoice via email 7 days prior to expiration for the CSC.
CSCA will attempt to charge your credit card on file, if this attempt fails due
to your credit card information on file you will be notified via email with a
link for you to make an online credit card payment. If you don’t provide an
updated credit card which CSCA can successfully process, your CSC will not be
automatically renewed. You have to manually pay for this application via check
or with a different credit card as this application will be dropped from the
Auto renew program. You can also update your credit card profile with your most
current credit card information to be used for any and all your CSC credit card
payments.
Q: I did not have a Connection Aggregator when I applied for a code; will the
system Auto-Renew my code without an Aggregator?
A: No. If you do not have an Aggregator selected in your application, 14, 7 and
5 days

 



--------------------------------------------------------------------------------



 



prior to your code’s expiration date you’ll be notified to select an Aggregator.
The status for this code in your “Manage CSC Page” will change to “Edit” and you
will be required to update your application.

 